EDKy-232                    UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                           CRIMINAL MINUTES-TRIAL – DAY 1

 LEXINGTON      Case No. 19-CR-055-DCR-1         At LEXINGTON        Date 06/03/19

DOCKET ENTRY:   The following jurors were qualified by the Court: Juror Nos.
620, 874, 875, 878, 879, 884, 886, 888, 889 and 895. Voir Dire begun and
concluded. Following presentation of the government’s proof, the defendant’s
motion for judgment of acquittal was OVERRULED for the reasons stated on the
record. A conference was held to receive the parties’ input on final jury
instructions and forfeiture instructions.


PRESENT: HON. DANNY C. REEVES, U. S. DISTRICT JUDGE

 Lisa Moore           Peggy Weber                  Dmitriy Slavin/James Chapman
Deputy Clerk         Court Reporter                 Assistant U. S. Attorney

DEFENDANT:                                        ATTORNEY FOR DEFENDANT:

Mikhy Farrera-Brochez                             Adele Burt Brown
(Custody)                                          (cja)


 X JURY TRIAL. The Jury impaneled and sworn as follows:                     COURT TRIAL

(1)    #737                (5)   #752                      (9)      #884
(2)    #746                (6)   #886                      (10)     #795
(3)    #775                (7)   #745                      (11)     #878
(4)    #754                (8)   #875                      (12)     #651

(1st alt) #758                          (2nd alt)

 X Opening Statement for United States.

 X Introduction of Evidence for plff         X    begun     resumed          X   concluded.

      Introduction of Evidence for deft           begun         resumed          concluded.

      Rebuttal evidence;     Surrebuttal evidence.

      Closing arguments for United States and Defendant.

 X Case continued to Tuesday, June 4, 2019 at 9:30 a.m. for further trial.

 X     Motion for judgment of acquittal ____ granted            X    OVERRULED.

       Renewed motion for judgment of acquittal ___ granted                 OVERRULED.

       Defendant to remain on bond.     X   Defendant remanded to custody.

Copies: COR, USP, USM, D, JC
TIC: 5.00                                                                  Deputy Clerk: lkm




                                            1
